IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,082-01


                         EX PARTE ALVIN VALADEZ JR. , Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 13-1568-CR-C-A IN THE 2ND 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to life imprisonment. The Fourth Court of Appeals affirmed his

conviction. Valadez v. State, 476 S.W.3d 661 (Tex. App.—San Antonio 2015).

        Applicant contends that his trial counsel rendered ineffective assistance because he pursued

an objectively unreasonable strategy and did not convey a plea offer.

        After a remand for responses from Applicant’s trial attorneys and findings addressing his

claims, the habeas court made findings and recommended denying relief. Based on those findings
                                                                            2

and this Court’s independent review of the entire record, we deny relief.

Filed: June 5, 2019
Do not publish